C. A. 5th Cir. [Certiorari granted, 393 U. S. 932.] The parties and the Solicitor General as amicus curiae are invited to file further briefs within 30 days addressing the following question: “In light of the cases in this Court relating to the limits of admiralty jurisdiction, such as Phoenix Construction Co. v. The Steamer Poughkeepsie, 212 U. S. 558, affirming 162 F. 494 (D. C. S. D. N. Y. 1908), and in light of the language and legislative history of the Outer Continental Shelf Lands Act, does the Death on the High Seas Act apply to these accidents?” See Pure Oil Co. v. Snipes, 293 F. 2d 60 (C. A. 5th Cir. 1961).